Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .      
                                            DETAILED ACTION 
Response to Amendment
2.	Applicant’s amendments filed 6/15/2022 to claims and abstract are accepted and entered. In this amendment, claims 1, 3-4 and 8 have been amended; claims 2, 6-7, and 9-10 have been canceled. In response, the 101 and 112 rejections are withdrawn.   
Allowable Subject Matter 
3.	Claims 1, 3-5, and 8 are allowed.
 	The following is an examiner’s statement of reason for allowance:  
In regards to the 101 rejection: The claim is analyzed based on the 2019 Revised Patent Subject Matter Eligibility Guidance to determine whether the claim is directed to a judicial exception. The claim amendments recite additional elements that integrate the claim into a practical application. Thus, the claims are eligible.
The prior art of record Gong teaches acquiring geomagnetic anomaly occurred before the geomagnetic field survey mission is executed, the estimated geomagnetic field data and collect the data over the flight path, and providing estimation of geomagnetic field to detect geomagnetic anomaly. 
The prior art of record Morrison teaches performing a calibration flight, obtain data information regarding the flight and input the data into a model to compensate the model.

 	However, neither Gong nor Morrison, in individual or in combination that teaches or suggests “a formula for calculating a compensation coefficient using attitude term acquired during actual flight and interference magnetic field of the aircraft at time t according to the data of the calibration flight obtained” as recited in the independent claim and with all other limitations in the claim and defined by applicant.  
Each of dependent claims depends upon one of the above and thus is allowable for at least the same reasons.  

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-
7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNDA DINH/Examiner, Art Unit 2865      
                                           

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863